DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22 and 24 are unclear. It is not clear what two immediately adjacent ones one of the depressions means or how this may be different from two immediately adjacent depressions. For purposes of examination, Examiner will assume, the claim limitation is to a planar surface between two adjacent depressions. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 9-13, 15, 17, 20, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Black et al. (US Pub. 2013/0192305 A1) in view of Saito et al. (JP 2001-247339 A).
Regarding claims 1-2, 4, 6, 11-13, 18-19, 22, and 24, Black discloses a method for separating glass articles from a glass substrate sheet where at least one groove is formed on the surface of the sheet (abstract). The groove is etched or pressed into a planar surface of the glass substrate to form a rectangular shaped groove or a groove with nearly vertical walls (uniform width throughout the depth) and a relatively flat 
Black does not disclose the glass article having depressed portions between the grooves on the opposite surface of the grooves.
Saito discloses a microlens array for an electro-optical device ([0001]) with concave portions (depressions) in an optical surface (active surface) of a transparent substrate and a concave groove on the back surface (openings or kerfs) ([0010], [0013]). Saito discloses a microlens array for an electro-optical device were the depressions are semi-circular ([0038]). The microlens array may be separated from each other by breaking along the portion where the concave groove is formed (kerf) by local thinning of the thicker portions of the substrate ([0014] and Fig. 1(d)).The transparent substrate is a glass substrate ([0018]). The portions and grooves extend to the opposite surfaces, are in thicker sections of the surfaces and the remainder of the surfaces are planar (Figs. 1(d), 2, 4(b)-(d), 6(c)-(e)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the glass article in Black could have an microlens array with semi-circular shaped concave portions on the opposite surface of the article from the grooves and where the grooves are between the adjacent arrays as taught in Saito to have an article suitable for use as an electro-optical device (Saito, [0001] and Black, [0005] which discloses that glass articles may be used for optical and electronic devices).
Regarding claims 9-10, Black discloses a method for separating glass articles from a glass substrate sheet where at least one groove is formed on the surface of the 
Regarding claims 15 and 17, Saito teaches semi-circular depressions (Saito, [0038]) and the kerf is rectangular as taught in Black ([0043]) so the glass article in Black in view of Black will have openings with different geometries from the depressions.
Regarding claims 20 and 23, Black in view of Saito disclose the glass members of claim 1 or 11 as discussed above. Black does not specifically disclose the bottom of the concavities being closer to the second surface than the bottom of the openings or kerfs. 
Saito discloses the bottom of the concave portions being closer to the second surface than the bottom of the grooves (Figs. 1(d), 2, 4(b)-(d), and 6(c)-(e)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the bottom of the concave portions could be closer to the second surface than the bottom of the kerfs as taught in Saito as a known suitable depth for depressions and kerfs and also that the deeper the bottom of the kerf the easier to break the glass piece so that one would be motivated to design a kerf depth to a depth to have a desired ease of separation while maintaining structural integrity prior to separation. 
Claim 1-2, 4-5, 9-13, 15, 17, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breymesser et al. (US Pub. 2013/0234297 A1) (hereafter Breymesser ‘297) in view of Black et al. (US Pub. 2013/0192305 A1) and Saito et al. (JP 2001-247339 A).
Regarding claims 1, 4-5, 11-13, 22, and 24, Breymesser ‘297 discloses a glass piece with protrusions and cavities (plurality of depressions) which are trapezoid in shape (plurality of depressions formed in the first main surface) where the cavities extend toward the opposite surface or away from the planar outer surface from which they are formed (abstract, [0044], [0049], Figs. 2A and 3A). The glass piece is eventually broken to have the one depression separated from each other through the use of ripping or sawing in kerf areas where the sawing can be performed mainly in the glass (Fig. 5H and [0073]).
Breymesser ‘297 does not specifically disclose openings or kerfs on the opposite surface of the glass sheet where the opening or kerf has planar sidewalls and a planar bottom as claimed or where openings or kerfs extend toward a first main surface and where the depressions and openings or kerfs are disposed between thicker sections of the glass substrate.
Black discloses a method for separating glass articles from a glass substrate sheet where at least one groove is formed on the surface of the sheet (abstract). The groove is etched or pressed into a planar surface of the glass substrate to form a rectangular shaped groove or a groove with nearly vertical walls (uniform width throughout the depth) and a relatively flat central region ([0043], Figs. 1B-1C). The grooves extend toward the opposite surface and are separated by a planar outer surface (Fig. 1B).
Saito discloses a microlens array for an electro-optical device ([0001]) with concave portions (depressions) in an optical surface (active surface) of a transparent substrate and a concave groove on the back surface (openings) ([0010], [0013]). The microlens array may be separated from each other by breaking along the portion where the concave groove is formed (kerf) by local thinning of the thicker portions of the substrate ([0014] and Fig. 1(d)).The transparent substrate is a glass substrate ([0018]). The portions and grooves extend to the opposite surfaces, are in thicker sections of the surfaces and the remainder of the surfaces are planar (Figs. 1(d), 2, 4(b)-(d), 6(c)-(e)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for kerfs to be formed in the glass piece in Breymesser ‘297 on the opposite surface from the surface with the concavities where the kerf are between the cavities so as to be in a thicker portion of the substrate as a way to separate an active surface or a substrate surface with depressions into multiple arrays (Saito, [0010] and Breymesser ‘297, [0073] and Fig 5H which discloses separating the glass piece at a location between the concavities) where the kerfs should have the shape taught in Black to have vertical sidewalls (uniform width throughout the depth) and a flat central region or a rectangular shape as taught in Black as a known suitable configuration for kerfs in a glass sheet which allow for separation of the sheet (Black, abstract and [0043]). 
Regarding claim 2, the terms “optical components” and “the depression implementing an active surface of an optical component” describe a manner of operating the claimed article since the claim only states an intended use or what the article does and does not impose any limiting structure on the claimed invention. is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) and see MPEP 2114 II. Breymesser ‘297 discloses the structure as discussed above.
Regarding claims 9-10, Breymesser ‘297 does not specifically disclose each one of the thicker sections comprising two of the openings and does not disclose kerfs with an enclosed shape that defines a perimeter.
Black discloses a method for separating glass articles from a glass substrate sheet where at least one groove is formed on the surface of the sheet (abstract). The pre-separated glass articles may be arranged in an array ([0041]). Multiple continuous grooves form enclosed perimeters to have first grooves that outline the glass articles ([0042] and Fig. 1A) so that there will be two grooves between glass articles. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention that the pattern surface in Breymesser ‘297 could be separated by having an enclosed groove perimeter for each desired article so that there will be two grooves between each set of arrays as a known suitable way to separate glass arrays into individual articles as taught in Black (Black, [0003], [0039] and [0041]-[0042]).
Regarding claims 15 and 17, Breymesser ‘297 discloses trapezoid shapes for the patterned surface (Figs. 2A and 3A) and the kerf is rectangular as taught in Black ([0043]) so the glass substrate in Breymesser ‘297 in view of Black and Saito will have openings with different geometries from the depressions.
Regarding claims 20 and 23, Breymesser ‘297 discloses the glass member of 1 or claim 11 as discussed above. Breymesser ‘297 does not specifically disclose the bottom of the concavities being closer to the second surface than the bottom of the openings or kerfs. 
Saito discloses the bottom of the concave portions being closer to the second surface than the bottom of the grooves (Figs. 1(d), 2, 4(b)-(d), and 6(c)-(e)).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the bottom of concavities could be closer to the second surface than the bottom of the kerfs as taught in Saito as a known suitable depth for depressions and kerfs and also that the deeper the bottom of the kerf the easier to break the glass piece so that one would be motivated to design a kerf depth to a depth to have a desired ease of separation while maintaining structural integrity prior to separation. 
Regarding claim 21, Breymesser ‘297 discloses having a single concavity which is separated so it would be obvious for there to be a single concavity between openings or kerf to that the single desired concavity section may be formed (Breymesser ‘297, Fig. 5H).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-6, 9-13, 15, 17, and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783